DETAILED ACTION
Claims 1-11 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action

This application is in condition for allowance except for the following terms lack the appropriate antecedent basis.  
“the transparent enclosure” on claim 1, page 1, line 5
“the actual distance” in claim 1, page 2, line 10 
“the predicted brightness” in claim 1, page 2, line 12 
“the actual pixel brightness” in claim 1, page 2, line 14 
“the depth distance” in claim 1, page 2, line 19 
“the scale” in claim 1, page 2, line 22, 
“the pixel coordinates” in claim 1, page 2, line 24 
“the actual three-dimensional coordinates” in claim 1, page 2, line 27 
“the distance” in claim 1, page 3, line 1
“the photographing unit” in claim 1, page 3, line 4 
“the board” in claim 1, page 3, line 4 
“the contract region” in claim 1, page 3 line 7 should read “the contact region”
“the brightness T” in claim 2, line 5
“the pixels in a region” in claim 2 line 6 
“the value of the depth distance” in claim 7 line 4 
“the effective section” in claim 7 line 5 
“the ineffective section” in claim 7 line 7 
“the radial distortion” in claim 10 line 4
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 1-11 are objected to because of the following the claims have numerous instances of a lack of antecedent basis for claim limitations. Some examples are as follows: 
Claim 1 line 10 “the relationship between the relative angle”
Claim 1 line 11 “the  pixel distance”
Claim 1 line 15 “the relationship between the brightness” 
Claim 1 lines 16 “the  depth distance from the actual position” 
Claim 1 line 20 “the relationship between the scale r “
Claim 1, page 2 line 5 “ the  pixel distance from the reference point P” 
Claim 1 page 2 line “the  relative angle (theta) of the target point P’”
Claim 2 line 4 “selecting the  edge”
Claim 6 line “calculating the distance from the target point P to the spherical center of the front enclosure separately” 
There are numerous limitations throughout the claims which lack antecedent basis, all limitations should be introduced for the first time with an a or an article. 
Appropriate correction is required.

Response to Arguments
I. Claim objections 
	Examiner agrees the previously pointed out antecedent basis issues have been resolved in the current amendment, however, as discussed above numerous other antecedent issues remain in the claims. 

II. 35 U.S.C. 112
 	Examiner agrees the current amendment overcomes the previous rejection of claim 11. Examiner also notes that the current amendment overcomes the previous interpretations under 35 U.S.C. 112(f), thus the interpretations and corresponding rejections (112 and 101) are withdrawn. 

III. 35 U.S.C. 101
	Examiner finds Applicant’s arguments regarding 35 U.S.C. 101 persuasive and the abstract idea rejections are withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teach the comparison of the predicted brightness of the reference point P with the actual pixel brightness to obtain a correction factor (equation 4) as required by the claim. 
Park (US 2019/0365213) teaches the processing of stereo endoscopy images using a depth estimation from a direct attenuation model. See [0041-58] but fails to disclose the required processing of the claim language. 
Khan (US 2013/0271585) teaches the processing of capsule endoscopic images according to a color space analysis but fails to teach the processing of the current claims. 
Claims 2-10 depend from claim 1 and would therefore also be allowed if all rejections above were overcome. 

Regarding claim 11, neither the closest known prior art, nor any reasonable combination thereof, teach the comparison of the predicted brightness of the reference point P with the actual pixel brightness to obtain a correction factor (equation 4) as required by the claim. 
Park (US 2019/0365213) teaches the processing of stereo endoscopy images using a depth estimation from a direct attenuation model. See [0041-58] but fails to disclose the required processing of the claim language. 
Khan (US 2013/0271585) teaches the processing of capsule endoscopic images according to a color space analysis but fails to teach the processing of the current claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666